Citation Nr: 0704429	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 
2003 for the grant of service connection for seizures with 
syncope episodes and insomnia.

2.  Entitlement to an effective date earlier than January 7, 
2003 for the grant of service connection for migraine 
headaches.

3.  Entitlement to an effective date earlier than January 7, 
2003 for the grant of service connection for tinnitus.

4.  Entitlement to an effective date earlier than January 7, 
2003 for the grant of service connection for premature 
ventricular contractions claimed as irregular heart beat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1994 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In the 
present appeal, the appellant was not provided with 
appropriate notice of what type of information and evidence 
was needed to substantiate his claim for an earlier effective 
date for the benefits granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In addition, a review of the claims file shows that the 
appellant has submitted a request for a Board hearing.  
Specifically, in July 2004, he submitted a VA Form 21-4138, 
Statement in Support of Claim, which indicated that he wanted 
a BVA 


videoconference hearing at the Muskogee Regional Office for 
the appeal regarding his effective dates.  There is no 
indication that the veteran has withdrawn this hearing 
request.

Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange for a videoconference hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).

Accordingly, this case is remanded for the following:

1.  The AMC or RO should ensure that the 
appellant is issued a VCAA letter, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006); See 
also Dingess/Hartman v. Nicholson, supra.  

2.  A videoconference hearing should be 
scheduled for the veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

